Citation Nr: 1013059	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  04-26 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from March 1971 to March 
1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (ROIC).

In October 2007 and July 2009 decisions, the Board remanded 
this case for further development.  


FINDING OF FACT

A back disability did not originate in service and it is not 
related to any incident of service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a back disability have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 5103, 5103A (West 2002 & Supp. 2009)), and 
implemented at 38 C.F.R. § 3.159 (2009), amended VA's duty 
to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant 
about the information and evidence not of record (1) that is 
necessary to substantiate the claim(s); (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice is to 
be provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this appeal, a May 2003 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and that she should send the information describing 
additional evidence or the evidence itself to the VA.  In 
addition, in November 2007, the RO sent the Veteran a letter 
that informed her how disability ratings and effective dates 
are assigned, as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The claim was subsequently readjudicated 
in a November 2009 SSOC.  See Mayfield v. Nicholson, 20 Vet. 
App. at 543; see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA treatment records, 
and private treatment records.  

II.  Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including 
that pertinent to service, shows that it was incurred in 
service.  See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).  Service connection will also be 
presumed for certain chronic diseases, if manifest to a 
compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility. 
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Analysis

A July 1971 service treatment record shows that the Veteran 
complained of back pain which had its onset one week prior 
when the Veteran was moving furniture.  The pain was located 
on the right side at approximately the T7 level.  

A November 1971 service treatment record shows that the 
Veteran complained of low back pain on urination.  
Similarly, a December 1971 service treatment record shows 
that the Veteran complained of back pain.  The impression 
noted was urinary tract infection.  

A March 1973 service treatment record shows that the Veteran 
complained of a twisted neck, stomach pains, and spasm in 
the cervical muscle.  

The Veteran's September 1973 separation examination, 
including the report of medical history, shows that the 
Veteran reported no back problems, and that clinical 
evaluation of the spine was normal.

An August 1999 statement from C.F., DO stated that the 
Veteran had a long history of back pains and noted a disc 
bulge at L4-L5 and L4-L5 stenosis.  

An April 2002 private treatment record shows that the 
Veteran complained of low back pain following an injury in 
January.  An MRI was conducted and a May 2002 private 
treatment record shows that the MRI of the Veteran's back 
showed several areas of disease primarily at 4-5 where there 
was some collapse of the disc space and a moderate degree of 
bulging of the disc.  

The Veteran was afforded a VA examination in September 2009.  
The Veteran was diagnosed with degenerative joint disease of 
L4-L5.  The examiner opined that the Veteran's current 
diagnosis of lumbar degenerative joint disease was less 
likely than not related to her in-service back pain because 
her in-service back pain was in the thoracic spine and due 
to urinary tract infection.  

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In this case there is evidence of a current disability as 
the September 2009 VA examiner diagnosed the Veteran with 
degenerative joint disease of L4-L5.  In addition various 
private treatment records show that the Veteran was 
diagnosed with various back disabilities to include several 
areas of disease primarily at 4-5 where there was some 
collapse of the disc space and a moderate degree of bulging 
of the disc, a disc bulge at L4-L5, and L4-L5 stenosis.  
There is also medical evidence of in-service complaints of 
back pain.  

However, there is no medical evidence of a nexus between the 
in-service back pains and the current back disability, or 
that she had continuing symptoms dating from service which 
could be related to the current back disability.  The record 
evidence shows that, when the Veteran was examined for 
separation from service, she denied having any recurrent 
back pain, and that the clinical evaluation of her spine 
yielded normal findings, revealing no symptoms or pathology 
of a back disability.  The only medical opinion of record is 
a negative opinion as offered by the September 2009 
examiner.  The evidence of record does not support 
continuing symptoms from service or a relationship between 
the Veteran's in-service complaints of back pain and her 
current disability.  

Thus, the Board finds that the balance of evidence of record 
does not support service connection for a back disability.  
Currently, the only evidence of record supporting the 
Veteran's claim is his own lay opinion.  The Veteran, 
however, has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
competent opinion as to medical causation.  To the extent 
that the Veteran herself has related her current symptoms to 
service, the Board notes that a layperson is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as a determination of etiology.  
Accordingly, her lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  
For these reasons, the claim fails to satisfy the medical 
nexus requirement.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert, 1 
Vet. App. at 55; 38 U.S.C.A. § 5107(b).








ORDER

Entitlement to service connection for a back disability is 
denied.  





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


